DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and Species B in the reply filed on June 22, 2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Effluent fluid treatment apparatus in claim 1;
Bypass apparatus in claim 1;
Ionization device in claims 2, 4, and 28-30;
Additional ionization device in claims 3-4, 28, and 31-33;
Heating apparatus in claim 7;  and
Vacuum apparatus in claim 27.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, specifically,
The effluent fluid treatment apparatus is interpreted as being a trap, a wet scrubber apparatus, a dry scrubber apparatus as defined in Paragraph 0039 or equivalents thereof;
The bypass apparatus is interpreted as being valve as defined in Paragraph 0038 or equivalents thereof. 
The ionization device is interpreted as a UV, laser, or microwave source as defined in Paragraphs 0027 and 0035, or equivalents thereof;
The additional ionization device is interpreted as a laser or microwave source as defined in Paragraph 0035 or equivalents thereof;
Heating apparatus is interpreted as being a one or more of a heat exchanger, such as a tube-in-tube heat exchanger and/or a shell-and-tube heat exchanger; a combustion heater; a nuclear heater; a sonication heater; an electrical resistance heater; an inductive heater; an electromagnetic heater, such as an infrared heater and/or a microwave heater as defined in Paragraph 0024 or equivalents thereof; and
Vacuum apparatus is interpreted as being something that applies a negative pressure to the internal chamber of the PECVD apparatus as defined in Paragraph 0037, or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The limitation “material deposition system” and “chemical vapor deposition system” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the limitations are modified by sufficient structure for performing the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 7, 10, 27, 29, 30, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, US Patent Application Publication 2021/0273038 A1, in view of Oku et al, US 2002/0013066 A1; Ezell et al, US 2003/0228989 A1; Schuster et al, US 2019/0003048 A1, Takahashi et al, US 2015/0206990 A1, and Haukka et al, US 20140220247 A1.
Regarding claim 1, Chen et al teaches, a material deposition system 100, comprising: a precursor source 104 configured to contain at least one metal-containing precursor material 121 in one a solid state; a chamber cleaning material source configured to contain at least one chamber cleaning material (not shown but inherently required to supply a fluorine-containing cleaning gas to the RPS 136 and processing chamber 108, see Paragraph 0023); a chemical vapor deposition apparatus 108 downstream of each of the precursor source 104 and the chamber cleaning material source, the chemical vapor deposition apparatus comprising: a housing structure 131 configured and positioned to receive at least one feed fluid stream via the pipe 116 comprising the at least one metal-containing precursor material; a distribution manifold 134 within the housing structure 131 and in electrical communication with a signal generator 135; and a substrate holder 132 within the housing structure 131 and spaced apart from the distribution manifold 134 (see Figure 1).
Chen et al differs from the present invention in that Chen et al does not teach that the substrate holder is in electrical communication with an additional signal generator.
Oku et al teaches a chemical vapor deposition apparatus that includes a distribution manifold 2 within the housing structure and in electrical communication with a signal generator 7; and a substrate holder 3 within the housing structure and spaced apart from the distribution manifold 2 (Figure 1), and the substrate holder 3 in electrical
communication with an additional signal generator 8.
The motivation for adding an additional signal generator to the substrate holder of Chen et al is to provide a second lower frequency power to the substrate holder of Chen et al as taught by Oku et al (see Paragraph 0050). Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
 	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add an additional signal generator to the substrate holder of Chen et al as taught by Oku et al.
	Chen et al differs from the present invention in that Chen et al does not teach an effluent fluid treatment apparatus downstream of the chemical vapor deposition apparatus and configured to remove one or more materials from at least one effluent fluid stream exiting the housing structure of the chemical vapor deposition apparatus; and a bypass apparatus downstream of the chemical vapor deposition apparatus and upstream of the effluent fluid treatment apparatus.
	Ezell et al teaches an effluent fluid treatment apparatus (abatement system (not shown) but downstream of valve 46 and attached to the outlet exhaust 20) downstream of the chemical vapor deposition apparatus 14 and configured to remove one or more materials from at least one effluent fluid stream exiting the housing structure of the chemical vapor deposition apparatus; and a bypass apparatus 54, 12, 72 downstream of the chemical vapor deposition apparatus 14 and upstream of the effluent fluid treatment apparatus (abatement system (not shown) but downstream of valve 46 and attached to the outlet exhaust 20).
	The motivation for adding the exhaust path, abatement system, and bypass apparatus of Ezell et al to the processing chamber of Chen et al is to provide an exhaust path, abatement system, and bypass apparatus as required by Chen et al to operate but not disclosed as taught by Ezell et al
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the exhaust path, abatement system, and bypass apparatus of Ezell et al to the deposition chamber of Chen et al as taught by Ezell et al.
	Chen et al and Ezell et al differ from the present invention in that they do not teach that the bypass apparatus is also upstream of the chamber cleaning material source. 
	Schuster et al teaches a bypass apparatus 15 upstream of the material source 1.
	The motivation for moving the end of the bypass apparatus of Chen et al and Ezell et al from downstream of the chamber cleaning material source to upstream of the chamber cleaning material source is to fill the chamber cleaning material source as taught by Schuster et al (see Paragraph 0219). Furthermore, it was held that the rearrangement of parts is obvious (see In re Japikse 86 USPQ 70).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to move the bypass apparatus of Chen et al and Ezell et al from downstream of the chamber cleaning material source to upstream of the chamber cleaning material source as taught by Schuster et al.
As noted above Chen et al teaches a precursor source 104 configured to contain at least one metal-containing precursor material 121 (a tantalum-containing gas source) from a solid state (Paragraph 0040).
Chen et al differs from the present invention in that Chen et al does not teach a first ionization device on a sealable lid of the chemical vapor deposition apparatus, the first ionization device configured and positioned to receive and at least partially ionize the at least one metal-containing precursor material from the precursor source.
Takahashi et al teaches using an ionization device 100a on a sealable lid of the chemical vapor deposition apparatus 101, the first ionization device 100a is configured and positioned to receive and at least partially ionize a precursor material 117 from the precursor source.
Haukka et al teaches that precursor gas from a precursor gas source may be exposed to a remote plasma to form activated or excited species, such as ions and/or radicals including tantalum containing gas sources (Paragraph 0024).
The motivation for adding a first ionization device on a sealable lid of the chemical vapor deposition apparatus of Chen et al, is to receive and at least partially ionize the tantalum-containing gas source from the precursor source as taught by Takahashi et al and Haukka et al. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a first ionization device on a sealable lid of the chemical vapor deposition apparatus of Chen et al, and to receive and at least partially ionize the a tantalum-containing gas source from the precursor source as taught by Takahashi et al and Haukka et al.
Chen et al, Ezell et al, and Schuster et al as discussed above teach a second ionization device 136 (see Paragraph 0023) located downstream of each of the chamber cleaning material source and the bypass apparatus in a flow path separate from an additional flow path including the precursor source and the first ionization device, the second ionization device configured and positioned to receive and at least partially ionize the at least one chamber cleaning material from the chamber cleaning material source but not configured and positioned to receive and at least partially ionize the at least one metal-containing precursor material from the precursor source.
Regarding claim 6, Chen et al teaches the precursor source is configured to contain a liquid form of the at least one metal-containing precursor material (see Paragraph 0042), and is in selective fluid communication with the chemical vapor deposition apparatus by way of an insulated 144 line 116 (Paragraph 0024).  
Regarding claim 7, Chen et al teaches a heating apparatus 142 configured and positioned to heat the precursor source 104.
Regarding claim 10, Chen et al teaches a carrier gas source 102 in selective fluid communication with the precursor source 104 via pipe 112.
Regarding claim 27, Chen et al teaches a vacuum apparatus 26 downstream of the chemical vapor deposition apparatus 14 and upstream of the bypass apparatus 54, 12, 72, the vacuum apparatus configured to apply negative pressure to an internal chamber of the chemical vapor deposition apparatus.
Regarding claims 29 and 32, Takahashi et al teaches that the first ionization device 115 and the second ionization device 115 is configured to apply microwave radiation to the at least one metal-containing precursor material received from the precursor source and the chamber cleaning material received from the chamber cleaning material source.
Regarding claims 30 and 33, Takahashi et al teaches the first and second ionization devices are configured to apply only one wavelength of electromagnetic radiation (2.45 GHz) to the at least one metal-containing precursor material received from the precursor source and the chamber cleaning material received from the chamber cleaning material source.
Regarding claim 34, Chen et al teaches that the precursor source 104 is configured to contain a powder comprising solid particles of the at least one metal-containing precursor material 121 (Paragraph 0040).
Regarding claim 35, Chen et al teaches a carrier gas source 102 upstream of the precursor source 104 and configured to contain an inert gas employed as a suspension medium for the solid particles of the at least one metal-containing precursor material 121.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, Oku et al, Ezell et al, Schuster et al, Takahashi et al, and Haukka et al as applied to claims 1, 6, 7, 10, 27, 29, 30, and 32-35 above, and further in view of Kikuchi, US Patent Application Publication 2021/0082692 A1.
Chen et al, Oku et al, Ezell et al, Schuster et al, Takahashi et al, and Haukka et al teach that the precursor source is configured to contain a flowable solid form of the at least one metal-containing precursor material.
Chen et al, Oku et al, Ezell et al, Schuster et al, Takahashi et al, and Haukka et al differ from the present invention in that they do not teach that the precursor source is positioned on or over a sealable lid of the housing structure.  
Kikuchi teaches that the precursor source 430 is configured to contain a flowable solid form of precursor material (Paragraph 0033, 0059), and is positioned on or over a sealable lid of the housing structure. 
The motivation for placing the precursor over the sealable lid of Chen et al, Oku et al, Ezell et al, Schuster et al, Takahashi et al, and Haukka et al is to provide an alternate spot to place the precursor source as taught by Kikuchi. Furthermore, it was held that the rearrangement of parts is obvious (see In re Japikse 86 USPQ 70).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a flowable solid precursor in the apparatus of Chen et al, Oku et al, Ezell et al, Schuster et al, Takahashi et al, and Haukka et al and to place the precursor source above the sealable lid of Chen et al, Oku et al, Ezell et al, Schuster et al, Takahashi et al, and Haukka et al as taught by Kikuchi. 
Regarding claim 7, Kikuchi teaches that a heating apparatus is configured and positioned to heat the precursor source (paragraph 0059).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, Chen et al, Oku et al, Ezell et al, Schuster et al, Takahashi et al, and Haukka et al as applied to claims 1, 6, 7, 10, 27, 29, 30, and 32-35 above, and further in view of Moslehi, US Patent 5,252,178.
Chen et al, Oku et al, Ezell et al, Schuster et al, Takahashi et al, and Haukka et al differs from the present invention in that they do not teach that the chemical vapor deposition apparatus further comprises a coil structure between the distribution manifold and the substrate holder and in electrical communication with another signal generator.
Moslehi teaches a chemical vapor deposition apparatus 10 comprises a coil structure 70 between the distribution manifold 54 and the substrate holder 24 and in electrical communication with another signal generator 100.
The motivation for adding the coil structure of Moslehi to the apparatus of Chen et al, Oku et al, Ezell et al, Schuster et al, Takahashi et al, and Haukka et al is to enable the apparatus of Oku et al to better control the plasma density, uniformity and ion energies as taught by Moslehi (abstract).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the coil structure of Moslehi to the apparatus of Chen et al, Oku et al, Ezell et al, Schuster et al, Takahashi et al, and Haukka et al.
Claims 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, Oku et al, Ezell et al, Schuster et al, Takahashi et al, and Haukka et al as applied to claims 1-4, 6, 7, 10, 27, 29, 30, and 32-35 above, and further in view of Khaja et al, US Patent Application Publication 2016/0020071 A1, and Peng et al, US Patent Application Publication 2016/0343579 A1.
Chen et al, Oku et al, Ezell et al, Schuster et al, Takahashi et al, and Haukka et al differ from the present invention in that they do not teach that the remote plasma source (RPS) of Chen et al, Oku et al, Ezell et al, Schuster et al, Takahashi et al, and Haukka et al apply microwave radiation, only one wavelength of electromagnetic radiation (laser), or ultraviolet radiation to the at least one metal-containing precursor material received from the precursor source or at least one chamber cleaning material received from the chamber cleaning material source.
Takahashi et al teaches the use of microwave radiation which can be only one wavelength of electromagnetic radiation in a remote plasma source. (Paragraph 0069)
Khaja et al teaches the use of microwave radiation or ultraviolet radiation to form a plasma in a remote plasma source. (Paragraph 0016)
Peng et al teaches the use of microwave radiation or laser illumination to form a plasma in a remote plasma source. (Paragraph 0008)
The motivation for applying microwave radiation, only one wavelength of electromagnetic radiation (laser), or ultraviolet radiation in the remote plasma source (RPS) of Chen et al or Takahashi et al in the apparatus of Chen et al, Oku et al, Ezell et al, Schuster et al, Takahashi et al, and Haukka et al is to form a plasma in the at least one metal-containing precursor material received from the precursor source or at least one chamber cleaning material received from the chamber cleaning material source as taught by Takahashi et al, Haukka et al, Khaja et al, or Peng et al.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply microwave radiation, only one wavelength of electromagnetic radiation (laser), or ultraviolet radiation in the remote plasma source (RPS) of Chen et al or Takahashi et al in the apparatus of Chen et al, Oku et al, Ezell et al, Schuster et al, Takahashi et al, and Haukka et al as taught by Takahashi et al, Haukka et al, Khaja et al, or Peng et al.
Response to Arguments
Applicant’s arguments, see arguments entitled 35 U.S.C. § 103 Obviousness Rejections, filed September 9, 2022, with respect to the rejections of claims 1, 5-7, 10, 11, 27, 29-35 under 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Takahashi et al, US 2015/0206990 A1, and Haukka et al, US 20140220247 A1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art teaches the technological background of the invention.  The cited art contains patents that could be used to reject the claims under 35 USC § 102 or 103.  These rejections have not been made because they do not provide any additional or different teachings, and if they were applied, would have resulted in an undue multiplication of references.  (See MPEP 707.07(g)) 
The Examiner notes that: Moslehi US Patent 5,252,178 or Kikuchi, US Patent Application Publication 2021/0082692 A1 could replace Oku et al in the 103 rejections above; and Lansalot-Matras et al, US 2016/0083405 A1, or Haukka et al, US 2016/0376700 A1, could replace Haukka et al in the 103 rejections above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrie R Lund/Primary Examiner, Art Unit 1716